Citation Nr: 9921430	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for hypesthesia of the 
left flank and left lower extremity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to February 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran's back disorder was not caused by her period of 
active service.

2.  The veteran's hypesthesia of the left flank and left lower 
extremity is characterized by not more than moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The veteran's back disorder was not incurred in or aggravated 
by her period of 
active service.  38 U.S.C.A. § 1131 (West 1991)

2. The schedular criteria for a rating in excess of 20 percent 
for the veteran's 
hypesthesia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Generally, in order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991).  Initially, the Board notes that the veteran has presented 
a well-grounded claim.  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran asserts that she currently suffers from a low back 
disorder and that her low back pain began after undergoing kidney 
surgery while on active duty.  She has testified that she began 
to have back pain shortly after the surgery and that it has 
continued to worsen since that time.  Therefore, she contends 
that she is entitled to service connection for this back 
disorder.

The medical record here consists of service medical records, 
several VA examination reports, VA inpatient and outpatient 
treatment records, a VA expert medical opinion, and private 
medical records.  The veteran's service medical records show that 
she did undergo a pyeloplasty while in service but are devoid of 
complaint, treatment, or diagnosis of a low back problem.

The most recent post service record is an opinion sought by the 
Board from a VA orthopedic surgeon, David Lipton, M.D.  In June 
1999, Dr. Lipton reported that he had reviewed the veteran's 
claims file.  He noted that the veteran had undergone renal 
surgery.  He also noted the veteran's theory that muscle weakness 
following surgery was causally related to the loss of spinal 
stability.  However, Dr. Lipton noted that weakness of muscles 
immediately around the flank incision was a rather common finding 
due to the severing of nerves and that it was his opinion that 
this weakness has no impact whatsoever on spinal stability, 
predisposition to disc herniation and subsequent sciatica.  

Dr. Lipton further noted that he based his opinion on experience, 
37 years as an orthopedic surgeon and involvement in close to 
3000 spinal procedures, and not seeing any such incident reported 
in the medical literature.  He added that his urology colleagues 
also had not seen this in their literature, nor could they recall 
a cause and effect in their practices.  He summed up, "it is my 
opinion that it is not likely that the low back disability 
described was caused or permanently aggravated by the veteran's 
ureteral obstruction or by the pyeloplasty performed to treat the 
obstruction and secondary hypoesthesia."  A copy of the report 
was provided to the veteran's representative in July 1999 and the 
parties declined the opportunity to submit further evidence or 
argument.  

The veteran underwent a VA examination in September 1997.  There, 
x-rays revealed mild degenerative disease of the spine with 
suspected spinal stenosis.  The veteran was diagnosed with 
chronic low back pain/strain of unknown etiology.  The examiner 
added, "There is, in my view, no relationship to her previous 
left ureteral obstruction or for surgery done therefore."

The veteran has sought VA treatment on a number of occasions 
since service.  She was hospitalized in February through March 
1988 and in December 1989.  In 1988 she was diagnosed with low 
back pain of the lumbosacral area, probably secondary to strain.  
In 1989, she was noted to have flank pain with a history of fever 
and GU (genitourinary) problems in past.

Also, the veteran has received outpatient VA treatment since 
service.  In July 1988, she sought treatment complaining of low 
back pain.  She was diagnosed with atypical low back pain and 
left leg symptoms.  The examiner related these symptoms to her 
renal problems.  From February to April 1990, she also complained 
of low back pain and was diagnosed with chronic back strain.

The veteran has further sought private outpatient treatment on a 
number of occasions since service.  Marshall Flapan, M.D. and 
Jacqueline Stoken, M.D. treated the veteran from December 1997 to 
March 1998.  They noted the veteran's history of kidney surgery.  
They also diagnosed the veteran with a herniated disc at L5-S1 
with possible left lower extremity radiculopathy.  However, they 
did not provide an opinion regarding the etiology of the back 
disorder.

Tina Brightwell, P.A.-C. wrote in July 1997 that the veteran had 
been seeing her for the past four weeks for treatment of back 
pain.  She noted that the veteran had a chronic problem 
aggravated by her job.  She also noted that the veteran had no 
recent injury to her back but the problem was actually an ongoing 
problem that flared up as a result of a surgery she had done back 
in 1985.

W. David Borchardt, D.O., in correspondence received in February 
1998, wrote that he had treated the veteran since June 1997 for 
back and left leg pain.  Upon review of the VA records, the 
doctor noted that there seemed to be a problem after the 
veteran's pyeloplasty on her left side.  As her left side had 
continued to cause problems and she had not experienced problems 
on her right side, Dr. Borchardt concluded that "In all fairness 
to my patient, I cannot say the past problem with nerve damage is 
not a contributing factor to the increased damage that she [the 
veteran] is experiencing today."

Although the veteran has submitted a plausible claim, it is the 
decision of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for a back 
disorder.  Generally, in such cases, it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence, including the probative value of medical evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1992), and Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical literature is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches).  

Of particular significance is the weight which the Board finds 
must be accorded to Dr. Lipton's report given his level of 
expertise and the thoroughness of his review and report.  Dr. 
Lipton recognized that the veteran had some muscle weakness in 
her back secondary to her surgery.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994) (case remanded to the Board which 
relied on an independent medical opinion which failed to discuss 
evidence supporting appellant's condition).  Based on 
professional experience and the medical literature, however, he 
concluded that it was unlikely that the veteran's current back 
instability was caused by the ureteral obstruction or 
pyeloplasty.  Further, the VA examiner in September 1997 examined 
the veteran, reviewed the veteran's claims file and opined that 
there was no relationship between her back disorder and her 
previous left ureteral obstruction or surgery.  

Although Tina Brightwell concluded that the veteran's problems 
were a result of surgery in 1985, there is no indication that Ms. 
Brightwell had the opportunity to review the veteran's claims 
file, nor does she provide a rationale for her opinion.  
Moreover, while the treating outpatient physician in July 1988 
related her symptoms to her renal problems, he does not provide a 
rationale nor does he say in what way the renal and back problems 
are related.  Finally, Dr. Borchardt reviewed the veteran's VA 
records and somewhat equivocally opined that he could not say 
that the past problem with nerve damage was not a contributing 
factor to the increased damage she is experiencing today.  His 
opinion is contrasted with the VA opinions which have clearly 
concluded that the current low back problems are unrelated to the 
pyeloplasty.  

The Board appreciates the veteran's testimony to the effect that 
she did not have any back pain prior to the renal surgery in 
service and that she has since experienced gradual worsening of 
her symptoms. The veteran testified that she had only a very 
short VA examination.  The cause of her back pain and associated 
radiculopathy, however, are matters for expert medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the Board sought on its own initiative in this case the 
previously discussed report from Dr. Lipton.  When weighed, the 
Board concludes that the preponderance of the evidence is not in 
equipoise and a preponderance of the evidence is against a 
finding of entitlement to service connection for a back disorder.

II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffree v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased evaluation is well grounded.  

Once a veteran has presented a well-grounded claim, VA has a duty 
to assist him in developing facts that are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board finds 
that all relevant facts have been properly developed, and that 
all evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further assistance to 
the veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.312, 4.20, 4.114 (1998).  Where entitlement to compensation 
has already been established and an increase in disability 
ratings is at issue, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Historically, service connection for postoperative residuals of a 
left pyeloplasty was established by rating decision dated 
November 1986.  A zero percent rating was assigned under 
Diagnostic Codes 8599-8530-7504, effective from February 4, 1986 
(the day following the veteran's separation from service.  A 10 
percent evaluation was assigned in May 1987, effective from 
February 4, 1986, and the disability was enlarged to include 
postoperative hypesthesia.  This rating was subsequently 
increased to 20 percent disabling by rating decision of July 
1989, effective from September 1988, and the disability was 
separately rated as hypesthesia of the left flank and left lower 
extremity under Diagnostic Code 8520.  That rating remains in 
effect.  

The veteran asserts that the hypesthesia of the left lower 
extremity is more severely disabling than reflected by the 20 
percent evaluation.  At an RO hearing in March 1998, the veteran 
testified that she was experiencing several problems due to nerve 
damage of the sciatic nerve.  She stated that she missed work due 
to constant back and leg pain.  She also noted that her toes and 
feet cramped and that her left leg went numb if she drove a long 
distance.  Therefore, the veteran and her representative asserted 
that her disability is more than moderately disabling, the level 
contemplated by the 20 percent evaluation.

The veteran underwent a VA examination in September 1997 in 
conjunction with this claim.  There the veteran reported that she 
experienced numbness and left side lower extremity pain and 
paresthesias, generally worsening with the passage of time.  The 
examiner noted that the veteran was not in any obvious or severe 
pain and her pain did not seem to be aggravated by manipulation 
or movement, such as bending, stooping, squatting.  There was no 
pain on percussion over the lower spine.  Straight leg raising 
was negative for sciatic irritation.  There was hypesthesia below 
the left flank surgical procedure.  The surgical scar was well 
healed and nontender.  There was no muscle atrophy of the legs 
and motor strength was normal.  There was no apparent sensory 
change in the lower extremities.  Deep tendon reflexes were 
normal and symmetrical with pathological reflexes noted.  
Further, the examiner noted minimal, if any, objective evidence 
of pain on motion and no evidence of neurological involvement 
from an objective point of view.  She was diagnosed with 
hypesthesia of the left flank as a result of the pyeloplasty but 
no functional limitations or impairment associated therewith.

In June and July 1997, the veteran was treated at Mercy Park 
Avenue Medical Clinic.  The treating physician noted the veteran 
had decreased sensation in her left leg secondary to kidney 
surgery in the past.  In July 1997, the veteran reported an ache 
in the left buttock area but denied numbness or tingling.  She 
also reported wearing a TENS unit to work to enable her to make 
it through the workday.  In June 1997, the physician noted no 
specific tenderness at the sciatic notch.  She was diagnosed with 
low back strain with sciatic irritation.  In July 1997, the same 
physician noted slight tenderness at the sciatic notch area on 
both sides.

Dr. Flapan noted in December 1997 that the veteran was able to 
walk on her tiptoes and heels while straight leg raising was not 
impressively positive.  The deep tendon reflexes were 2+ and 
symmetrical.  There was no detectable weakness of the extensors 
of the knees, ankles, or great toes.  Hip motion was normal 
although she had marked point tenderness in the region of the 
greater trochanter on the left.  

In January 1998, Dr. Stoken noted that the veteran was able to 
work but was placed on light duty.  The veteran told of constant 
pain that radiated from the lumbosacral area down into the left 
hip and into the left knee.  An MRI of the lumbosacral spine 
showed an L5-S1 herniation with possible impingement of the left 
S1 nerve root, bilateral neuroforminal stenosis at l5-S1 and 
degenerative disc bulging at L4-5.  Deep tendon reflexes in the 
lower extremities were 2 of 4.  Muscle tone and bulk was within 
normal limits and muscle strength was 5 of 5.  She did have 
numbness over the left posterior and anterior calf and was very 
tender over the left greater trochanter and also along the left 
S1 joint.  The doctor diagnosed the veteran with herniated disc 
with possible left lower extremity radiculopathy  An EMG taken 
later that month did show a mild left lower extremity 
radiculopathy.  Follow-up visits in February and March 1998 
showed little change, the veteran continued to complain of 
constant to intermittent back pain that radiated to the left leg.  
She continued to have deep tendon reflexes of 2 of 4 and normal 
muscle strength.  

The veteran also underwent a Functional Capacity Evaluation in 
August 1998.  The evaluation showed that the veteran was not able 
to lift over 20 pounds and that she had been working at a job 
that primarily required desk work.  It was the decision of the 
evaluator that the veteran was working at her maximum level and 
that the veteran should incorporate a work conditioning program 
to increase strength and endurance but that, should this 
treatment fail, the veteran may have to have a permanent job 
modification or complete job change.  The diagnosis was low back 
strain with three separate injuries.  With respect to symptoms, 
the veteran's back was described as fragile; a herniated nucleus 
pulposus had been found.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  Moderately severe incomplete 
paralysis of the sciatic nerve warrants a 40 percent evaluation.

Although the veteran experienced some nerve damage due to her 
kidney surgery, the current residuals do not rise to the level 
contemplated by the 40 percent evaluation.  Hypesthesia was noted 
at her VA examination, but without residual functional 
impairments or limitations.  There was, for example, no muscle 
atrophy or flaccidity and strength was normal.  Further, the 
examiner noted no apparent sensory change in her lower 
extremities, as deep tendon reflexes were normal and symmetrical.  
These findings are not consistent with a moderately severe 
incomplete paralysis as contemplated for a 40 percent rating.  

Further, although Drs. Flapan and Stoken noted the veteran's 
nerve damage and decreased deep tendon reflexes, the EMG showed 
only mild radiculopathy.  Muscle tone and bulk was within normal 
limits.  Finally, although the veteran has been placed on light 
duty, the Functional Capacity Evaluation referred to low back 
strain and left lower extremity radiculopathy has been associated 
with the L5-S1 herniated disc.  This pathology is unrelated to 
the veteran's renal surgery.  In view of all the reported 
findings, the Board determines that the veteran's current 20 
percent rating for assignment in cases of moderate incomplete 
paralysis adequately encompasses the veteran's current level of 
disability.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1)(1998).  In this regard, the Board finds that there 
has been no showing by the veteran that her service-connected 
hypesthesia of the left lower extremity has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization.  She has not been hospitalized for the 
hypesthesia or nerve damage.  Neither VA examiners nor the 
veteran's private physicians have given an opinion as to the 
employability of the veteran.  

Under these circumstances, the Board finds that the veteran has 
not demonstrated marked interference with employment so as to 
render impractical the application of the regular rating schedule 
standards.  In the absence of such factors, consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence is not in 
equipoise with respect to the rating issue, and consequently the 
benefit of the doubt rule is not for application here.  38 
U.S.C.A. § 5107(b).


ORDER

1. The claim of entitlement to service connection for a back 
disorder is denied.

2.  The claim of entitlement to an increased rating for 
hypesthesia of the left flank and left lower extremity is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

